         Case 1:18-cv-12406-DJC Document 144 Filed 04/12/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 Emmanuel THIERSAINT,

                    Plaintiff,                                    Case No. 1:18-cv-12406-DJC

                        v.                               ORAL ARGUMENT REQUESTED

 DEPARTMENT OF HOMELAND                                                    Date: April 12, 2021
 SECURITY, et al.,

                   Defendants.


            PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                     AGAINST DEFENDANT UNITED STATES

       Pursuant to Fed. R. Civ. P. 56 and Local Rule 56.1, Plaintiff Emmanuel Thiersaint, through

his attorneys, moves this Court to issue partial summary judgment against Defendant the United

States on Count 22 of the Complaint, ECF 1, under the Federal Tort Claims Act (FTCA) based on

negligent acts by employees of the United States in Florida. As set forth in the accompanying

Memorandum of Law and Statement of Undisputed Facts, U.S. Immigration & Customs

Enforcement (ICE) employees in Florida repeatedly transported Mr. Thiersaint without

appropriate accommodations, offering no accessible method for Mr. Thiersaint to embark or

disembark from aircraft and vehicles, and placed him in medical segregation on the basis of his

disability, requiring him to remain in his cell for 20 hours per day. By doing so, they breached

their duty to transport and house Mr. Thiersaint in a safe and secure manner, causing him physical

and emotional injury. Because their failures constitute negligence under Florida law, Mr.

Thiersaint moves for summary judgment as a matter of law on Count 22 under the FTCA. Mr.

Thiersaint reserves the issue of damages for trial.




                                                 1
           Case 1:18-cv-12406-DJC Document 144 Filed 04/12/21 Page 2 of 3




          WHEREFORE, Plaintiff respectfully requests that the Court issue an order entering partial

summary judgment against the United States on Count 22 of his Complaint and granting any

further relief the Court deems appropriate.

                                REQUEST FOR ORAL ARGUMENT

          Plaintiff respectfully requests that this Court hear oral argument on this Motion, as oral

argument will aid the Court in understanding the issues presented and their significance to this

litigation.

                             LOCAL RULE 7.1(a)(2) CERTIFICATION

          Undersigned counsel certifies that the parties met and conferred regarding the substance of

this Motion in an attempt to narrow the issues.


    Date: April 12, 2021

    /s/ Elizabeth A. DiMarco                           /s/ Muneer I. Ahmad
    Gregory F. Corbett (BBO #646394)                   Muneer I. Ahmad, Esq.*
    Elizabeth A. DiMarco (BBO #681921)                 Sara Zampierin, Esq.*
    Michelle K. Nyein (BBO #685870)                    Julia Geiger, Law Student Intern
    Anant Saraswat (BBO #676048)                       Kathleen Olds, Law Student Intern
    Emma Frank (BBO #703424)                           Derrick Rice, Law Student Intern
    Bryan Conley (BBO #666830)                         Kshithij Shrinath, Law Student Intern
    WOLF, GREENFIELD & SACKS, P.C.                     Rebecca Steele, Law Student Intern
    600 Atlantic Avenue                                Angela Uribe, Law Student Intern**
    Boston, MA 02210                                   JEROME N. FRANK LEGAL SVCS. ORG.
    Phone: (617) 646-8000                              YALE LAW SCHOOL†
    Fax: (617) 646-8646                                P.O. Box 209090
                                                       New Haven, CT 06520
                                                       Phone: (203) 432-4800
                                                       Fax: (203) 432-1426

                                                       * admitted pro hac vice
                                                       ** motion for law student appearance
                                                       forthcoming

                                                       Counsel for Plaintiff Emmanuel Thiersaint

†
 This motion has been prepared by a clinic operated by Yale Law School but does not purport to present the
school’s institutional views, if any.

                                                        2
         Case 1:18-cv-12406-DJC Document 144 Filed 04/12/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on April 12, 2021, a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by email to all parties by operation of this court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF system.

Date: April 12, 2021
                                                              Respectfully submitted,

                                                              /s/ Muneer I. Ahmad
                                                              Muneer I. Ahmad
                                                              Jerome N. Frank Legal Services Org.
                                                              P.O. Box 209090
                                                              New Haven, CT 06520
                                                              P: (203) 432-4800
                                                              F: (203) 432-1426




                                                 3
